UNITED STATES DiSTRICT COURT
Northern District of Illinois
219 South Dearborn Street
Chicago, Illinois 60604

 

Thomas G. Bruton 312-435-5670
Clerk

Transfer of Criminal Case
Date: 3/31/2021
Address: Western District of Tennessee, Western Division
Case Title: USA v. Washington
Northern District of Illinois Case No.: 21cr193-1 Other Court’s Case No.: 21cr20005
Dear Sir/Madam:

Enclosed please find a certified copy of the docket sheet and documents being transferred to your
court pursuant to:

F.R.CR.P 5: [Jin [Xx] Out

Order.

DX] Commitment Order.

[_] Bond Transfer.

[X] Order Setting Conditions of Release.
[X] Appearance bond.

(X] Financial Affidavit.

18 U.S.C § 3605 Transfer of Jurisdiction Probation 22 [Jin []Out

[_] Certified copy of the Probation 22 form.
[] Indictment.

["] Information.

[_] Superseding Indictment.

[_] Superseding Information.

[_] Sentencing Order.

[_] Amended Sentencing Order.

[_] Rule 12B form.

[_] Email us a certified copy of the charging instrument, judgment, signed Probation 22 form and
the docket sheet.

Revised 10/03/16
LIF.R.Cr.P.20 [| F.R.Cr.P. 21
[_] Indictment.

[_] Information.

[_] Superseding Indictment.

[] Superseding Information.

[_] Sentencing Order.

L_] Consent to Transfer Jurisdiction.

[ Jin [J Out

Sincerely,
Thomas G. Bruton, Clerk of Court

By: /s/Paula Harrison
Deputy Clerk

 

TO BE COMPLETED BY THE RECEIVING DISTRICT

Please acknowledge receipt via email to: docketing_ilnd@ilnd.uscourts.gov

Date:

Revised 10/03/16

Clerk, U.S. District Court
By:
Deputy Clerk
IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

United States of America, )
Plaintiff(s), Case No: 21cr193-1
V. Magistrate Judge: M. David Weisman
Pierre Washington,
Defendant(s),
RDER

Initial appearance hearing held. Removal proceedings held. Defendant Pierre Washington
arrested on 3/27/21 appeared before Judge Weisman on 3/29/21in response to an arrest warrant
issued out of the Western District of Tennessee, Western Division. Pursuant to CARES Act, this
hearing was conducted by telephone. See generally, CARES Act, Pub. L. 116-136 § 15002(b)(1).
Defendant was advised of rights and the charges pending against him pursuant to Fed. R. Crim. P.
5. The court finds that the Defendant is able to understand his rights as they are reviewed. Attorney
Anjali Biala’s oral motion for leave to file an appearance on behalf of Defendant is granted. Enter
order appointing Anjali Biala as counsel for defendant. The Government is not seeking detention.
The Government and defendant agree on certain conditions of release. The defendant raised
certain concerns regarding home detention condition, advocating for home curfew. Because this
Court lacked a completed pretrial services report, and had only limited information as to
defendant’s background, the Court imposed home detention conditions, but suggested review of
this condition in the future may be appropriate. Defendant signed an unsecured bond in the
amount of $4,500. Enter order setting conditions of release and appearance bond. The Defendant
shall be released after processing. Defendant was advised of his right to a so-called identity hearing
and waived an identity hearing. Fed. R. Crim. P. 5(c)(3)(D)(ii). Defendant advised of his right
under Rule 20 to resolve the pending charges in the Northern District of Illinois. Defendant ordered
removed to the Western District of Tennessee, Western Division. Enter Commitment to Another
District.

T: (00:40)

Date: March 29, 2021 WU. Laurel Micotmie

M. David Weisman
United States Magistrate Judge

 
IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

United States of America, )
Plaintiff(s), Case No: 21cr193-1
V. Magistrate Judge: M. David Weisman
Pierre Washington,
Defendant(s),
ORDER

The Court inadvertently entered the incorrect commitment order (see docket no. [8]). The
Courts strikes that order and directs the Clerk’s office to remove the document as it was entered in
error. The Court further directs the Clerk’s office to re-transmit to the Western District of
Tennessee, Western Division the complete record including the Order Requiring a Defendant to
Appear in the District where Charges are Pending and Transferring Bail. The Court apologizes for
this error and inconvenience.

M. David Weisman
United States Magistrate Judge

Date: March 30, 2021

 
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
Northern District of Illinois

 

 

United States of America )
V. ) Case No. 21cr193-1
Pierre Washington )
) Charging District: Western District of Tennessee
Defendant ) Charging District’s Case No. 21-CR-20005-JTF

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. Ifthe time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: Western District of Tennessee Courtroom No.: N/A

 

Date and Time: N/A

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 03/30/2021 WA. Dave Ww. CLLINAH

Judge's signature

 

M. David Weisman, U.S. Magistrate Judge

 

 

Printed name and title
AO 98 (Rev. 12/11) Appearance Bond

 

UNITED STATES DISTRICT COURT

 

for the

Northern Ditstitst of Illinois
United States of America )
V. )

Pierre Washington Case No. 21 CR 193

Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, Pierre Washington (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
(XX) if convicted, to surrender to serve a sentence that the court may impose; or
( X )  tocomply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond

( _) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of $ 4,500.00

 

(_) (3) This is a secured bond of $ , secured by:

 

( ) (fa $ , in cash deposited with the court.

(_) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
AO 98 (Rev. 12/11) Appearance Bond

Page 2

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to

serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) 1 will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. |, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Date: __ 03/29/2021

/s/ Pierre Washington (MDW with permisiion)

 

Defendant's signature

 

Surety/property owner — printed name

Surety/property owner — signature and date

 

Surety/property owner — printed name

Surety/property owner — signature and date

 

Surety/property owner — printed name

Date:

Approved.

Date: 03/29/2021

Surety/property owner — signature and date

CLERK OF COURT

 

Signature of Clerk or Deputy Clerk

Judge ’s signature
AO 199A (Rev. 12/11) Order Setting Conditions of Release Page | of 3 Pages

UNITED STATES DISTRICT COURT

for the
Northern District of Illinois

United States of America

v.
Pierre Washington Case No. 21 CR 193

Nee eee Ne

 

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: _ aS directed by the Court in the Western District of Tennessee

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 3 Pages

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( ) (6) The defendant is placed in the custody of:

Person or organization
Address (only if above is an organization)
City and state Tel. No.

 

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

(Xx)

x

)
)
)
)
)

x XX

(xX)

(xX)

(xX)

(XxX)

Signed:
Custodian Date
(X) (7) The defendant must:

(a) submit to supervision by and report for supervision to the Pretrial Services ;
telephone number (312) 435-5793 , no later than

(b) continue or actively seek employment.

(c) continue or start an education program.

(d) surrender any passport to: Pretrial Services (no passport per defendant's representation)

(e) not obtain a passport or other international travel document.

(f} abide by the following restrictions on personal association, residence, or travel: Reside at 854 West Panorama Drive, Apt 10:
Palatine, Illinois:

(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: have no contact with his codefendant Brian Summerson

(h) get medical or psychiatric treatment:

(i) return to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(k) not possess a firearm, destructive device, or other weapon.

(J) not use alcohol ( )atall( X_ ) excessively.

(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
substance screening or testing.

(0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(p) participate in one of the following location restriction programs and comply with its requirements as directed.

( ) (i) Curfew. You are restricted to your residence every day ( ) from to ,or ( ) as
directed by the pretrial services office or supervising officer; or

( X ) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

(_)Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

{ _) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

{r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

(s) Pretrial Services has two business days to install necessary location monitoring equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 
